DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 19-22 (Canceled).
Election/Restrictions

This application is in condition for allowance except for the presence of claims 19-22 directed to Group II non-elected without traverse.  Accordingly, claims 19-22 have been cancelled.
In response to Applicant’s request for rejoinder of claims 19-22, this request is denied. Claim 19 recites “a setup process is performed” along with other functional language. However, claims 19-22 are directed to an apparatus (“film machine”), and the claimed process steps do not have the same scope in an apparatus claim, see MPEP 2114. Furthermore, MPE 821.04(b) states only allowable product claims are rejoined with process claims by right. 

Allowable Subject Matter
Claims 1-8, 11-18, and 23 are allowed.
The following is an examine99r’s statement of reasons for allowance:
The closest prior art of record is Faehling, Fesitkorn, and Whitney.
Faehling teaches if disturbances occur in this temperature profile process parameters such as cooling air conditions (quantity / temperature), height of the calibration device, mass flow rate of the system are automatically adjusted so that the old state of the temperature profile is restored and at the same time the freezing limit returns to its old position, see [0015].
Feistkorn teaches difference between the sag sensors is fed to a computer which produces relevant control signals for the heating/cooling/stretching process in order to reduce sag, Col. 3, lines 50-54.
However, Faehling, Fesitkorn, and Whitney do not teach or suggest a calibration period where the mean, minimum, and maximum values are calculated for the relaxation parameter, as required by claim 1. 
Claims 2-8, 11-18, and 23 are allowed, at least due to their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744